                      IN THE UNITED STATES DISTRICT COURT                      3/28/2019


                         FOR THE DISTRICT OF MONT ANA

                                  BUTTE DIVISION

DICK ANDERSON
CONSTRUCTION, INC., a Montana
corporation,                                        No. CV 18-55-BU-SEH

                             Plaintiff,
                                                    ORDER
 vs.

 CONSOLIDATED DIVISIONS, INC.,
 a Colorado corporation,

                             Defendant.

       On February 28, 2019, Defendant Consolidated Divisions, Inc., filed a

Third-Party Complaint against DOWL, LLC. 1 On March 27, 2019, DOWL, LLC,

filed their answer to the third-party complaint.2

       ORDERED:

       Third-party Defendant DOWL, LLC, shall have to and including April 12,

2019, in which to file an amended answer to the third-party complaint, if necessary



       1
           Doc. 18.
       2
           Doc. 22.

                                          -1-
and appropriate. All other provisions of the Court's January 14, 2019, Scheduling

Order 3 remain in full force and effect and apply to all parties.
                          +~
      DATED this Jg'--cfay of March, 2019.




                                                United States District Judge




      3
          Doc. 17.

                                          -2-
